MEMORANDUM OF DECISION.
Leo T. Mills appeals his conviction in Superior Court, Waldo County, of operating under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B. Mills contends that the court improperly denied his motion to suppress evidence gathered as a result of the stop of his vehicle. We conclude that the court applied the proper legal standard to the evidence presented and .that the evidence was sufficient to justify the court’s decision. See State v. Chapman, 495 A.2d 314, 317 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.